UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-04570 Name of Registrant: Vanguard New York Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: August 31, 2013 Item 1: Schedule of Investments Vanguard New York Tax-Exempt Money Market Fund Schedule of Investments As of August 31, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (101.6%) New York (101.6%) Albany NY Industrial Development Agency Civic Facility Revenue (CHF Holland Suites LLC Project) VRDO 0.060% 9/6/13 LOC 10,985 10,985 Albany NY Industrial Development Agency Revenue (The College of St. Rose Project) VRDO 0.080% 9/6/13 LOC 13,250 13,250 1 BlackRock MuniHoldings New York Quality Fund, Inc. VRDP VRDO 0.270% 9/6/13 LOC 65,000 65,000 Brookhaven NY GO 1.000% 9/15/13 4,673 4,674 Columbia County NY Capital Resource Corp. Civic Facility Revenue (Columbia Memorial Hospital Project) VRDO 0.080% 9/6/13 LOC 4,600 4,600 Columbia County NY Industrial Development Agency Civic Facility Revenue (Columbia Memorial Hospital Project) VRDO 0.080% 9/6/13 LOC 4,580 4,580 2 Commack NY Union Free School District TAN 1.000% 6/26/14 28,000 28,181 Delaware Valley NY Industrial Development Authority Revenue (Delaware Valley Hospital) VRDO 0.080% 9/6/13 LOC 3,980 3,980 Eastchester NY Union Free School District TAN 0.750% 2/27/14 13,000 13,035 Erie County NY Fiscal Stability Authority BAN 1.000% 7/31/14 29,720 29,923 Erie County NY Industrial Development Agency School Facility Revenue 5.625% 5/1/14 (Prere.) 25,000 25,903 Erie County NY Industrial Development Agency School Facility Revenue 5.750% 5/1/14 (Prere.) 13,120 13,604 Erie County NY Industrial Development Agency School Facility Revenue 5.750% 5/1/14 (Prere.) 14,720 15,263 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/14 (Prere.) 9,620 9,974 1 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) TOB VRDO 0.070% 9/6/13 17,350 17,350 Geneva NY Industrial Development Agency Civic Facility Revenue (Colleges of the Seneca Project) VRDO 0.080% 9/6/13 LOC 5,675 5,675 Islip NY BAN 1.000% 9/11/13 9,170 9,172 1 Long Island NY Power Authority Electric System Revenue TOB VRDO 0.060% 9/6/13 LOC 30,200 30,200 Long Island NY Power Authority Electric System Revenue VRDO 0.060% 9/3/13 LOC 20,200 20,200 Long Island NY Power Authority Revenue 5.000% 9/1/13 (Prere.) 1,500 1,500 Massapequa NY Union Free School District TAN 1.500% 6/20/14 6,000 6,060 Monroe County NY Industrial Development Agency Civic Facility Revenue (Monroe Community College) VRDO 0.080% 9/6/13 LOC 8,705 8,705 Monroe County NY Industrial Development Agency Civic Facility Revenue (Nazareth College) VRDO 0.080% 9/6/13 LOC 5,955 5,955 Nassau County NY Interim Finance Authority Revenue 5.000% 11/15/13 (Prere.) 5,720 5,776 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.050% 9/6/13 32,200 32,200 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.070% 9/6/13 1,700 1,700 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.070% 9/6/13 2,000 2,000 New York City NY Cultural Resources Rev. (American Museum) VRDO 0.040% 9/6/13 12,775 12,775 New York City NY GO 5.000% 9/1/13 (ETM) 2,985 2,985 1 New York City NY GO TOB VRDO 0.060% 9/6/13 6,400 6,400 New York City NY GO VRDO 0.040% 9/3/13 LOC 15,800 15,800 New York City NY GO VRDO 0.040% 9/3/13 LOC 7,000 7,000 New York City NY GO VRDO 0.050% 9/3/13 6,520 6,520 New York City NY GO VRDO 0.050% 9/3/13 6,125 6,125 New York City NY GO VRDO 0.050% 9/3/13 7,600 7,600 New York City NY GO VRDO 0.050% 9/3/13 3,900 3,900 New York City NY GO VRDO 0.050% 9/3/13 LOC 17,050 17,050 New York City NY GO VRDO 0.050% 9/3/13 8,350 8,350 New York City NY GO VRDO 0.050% 9/3/13 LOC 2,300 2,300 New York City NY GO VRDO 0.050% 9/6/13 LOC 19,440 19,440 New York City NY Housing Development Corp. Multi-Family Housing Revenue (201 Pearl Street) VRDO 0.080% 9/6/13 LOC 10,000 10,000 New York City NY Housing Development Corp. Multi-Family Housing Revenue PUT 0.200% 6/27/14 7,500 7,500 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.060% 9/3/13 1,900 1,900 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.120% 9/6/13 5,215 5,215 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.120% 9/6/13 16,380 16,380 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (461 Dean Street) VRDO 0.060% 9/6/13 LOC 18,000 18,000 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (89 Murray Street Development) VRDO 0.060% 9/6/13 LOC 45,800 45,800 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (First Avenue Development)VRDO 0.060% 9/6/13 LOC 10,000 10,000 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (Markham Gardens Apartments) VRDO 0.060% 9/6/13 LOC 6,800 6,800 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (100 Jane Street) VRDO 0.060% 9/6/13 LOC 11,950 11,950 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (2 Gold Street) VRDO 0.080% 9/6/13 19,100 19,100 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (90 West Street) VRDO 0.080% 9/6/13 LOC 2,500 2,500 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Atlantic Court Apartments) VRDO 0.060% 9/6/13 LOC 48,100 48,100 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Ocean Gate Development) VRDO 0.060% 9/6/13 LOC 8,445 8,445 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (One Columbus Place Development) VRDO 0.060% 9/6/13 LOC 22,000 22,000 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Rivereast Apartments) VRDO 0.060% 9/6/13 LOC 20,000 20,000 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Royal Charter Properties) VRDO 0.040% 9/6/13 LOC 6,400 6,400 New York City NY Housing Development Corp. Revenue PUT 0.200% 6/27/14 11,000 11,000 New York City NY Industrial Development Agency Civic Facility Revenue (Mercy College Project) VRDO 0.070% 9/6/13 LOC 11,005 11,005 New York City NY Industrial Development Agency Civic Facility Revenue (MSMC Realty Corp. Project) VRDO 0.060% 9/6/13 LOC 2,790 2,790 New York City NY Industrial Development Agency Civic Facility Revenue (New York Congregational Nursing Center Project) VRDO 0.080% 9/6/13 LOC 9,125 9,125 New York City NY Industrial Development Agency Civic Facility Revenue (New York Law School) VRDO 0.050% 9/6/13 LOC 14,390 14,390 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue CP 0.090% 9/12/13 20,000 20,000 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB PUT 0.370% 12/6/13 17,850 17,850 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.060% 9/6/13 18,000 18,000 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.060% 9/6/13 15,000 15,000 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.060% 9/6/13 10,000 10,000 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.070% 9/6/13 2,000 2,000 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.070% 9/6/13 7,695 7,695 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.050% 9/3/13 4,400 4,400 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.050% 9/3/13 11,825 11,825 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.050% 9/3/13 5,100 5,100 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.050% 9/3/13 8,835 8,835 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.040% 9/6/13 34,600 34,600 1 New York City NY Sales Tax Asset Receivable Corp. Revenue TOB VRDO 0.060% 9/6/13 10,000 10,000 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.060% 9/6/13 15,210 15,210 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.060% 9/6/13 LOC 9,950 9,950 New York City NY Transitional Finance Authority Future Tax Revenue 4.000% 11/1/13 4,085 4,111 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.060% 9/3/13 500 500 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.060% 9/6/13 24,300 24,300 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.060% 9/6/13 2,800 2,800 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.070% 9/6/13 6,000 6,000 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.070% 9/6/13 5,000 5,000 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.090% 9/6/13 5,000 5,000 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.050% 9/3/13 800 800 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.060% 9/6/13 6,000 6,000 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.060% 9/6/13 12,210 12,210 New York City NY Transitional Finance Authority Revenue 5.000% 11/1/13 3,070 3,094 New York City NY Transitional Finance Authority Revenue VRDO 0.050% 9/3/13 32,200 32,200 New York City NY Transitional Finance Authority Revenue VRDO 0.050% 9/3/13 3,300 3,300 New York City NY Trust for Cultural Resources Revenue (American Museum of Natural History) VRDO 0.060% 9/3/13 1,600 1,600 New York City NY Trust for Cultural Resources Revenue (American Museum of Natural History) VRDO 0.050% 9/6/13 3,000 3,000 New York City NY Trust for Cultural Resources Revenue (Asia Society) VRDO 0.080% 9/6/13 LOC 7,665 7,665 New York City NY Trust for Cultural Resources Revenue (Lincoln Center for the Performing Arts Inc.)VRDO 0.060% 9/3/13 LOC 2,360 2,360 New York City NY Trust for Cultural Resources Revenue (Lincoln Center for the Performing Arts Inc.)VRDO 0.060% 9/6/13 LOC 6,600 6,600 New York City NY Trust for Cultural Resources Revenue (School of American Ballet Inc.) VRDO 0.070% 9/6/13 LOC 7,080 7,080 New York City NY Trust for Cultural Resources Revenue (The Metropolitan Museum of Art) VRDO 0.070% 9/6/13 40,100 40,100 New York City NY Trust for Cultural Resources Revenue (The Metropolitan Museum of Art) VRDO 0.070% 9/6/13 59,460 59,460 New York GO TOB VRDO 0.060% 9/6/13 3,270 3,270 New York Liberty Development Corp. Revenue (Greenwich LLC) VRDO 0.070% 9/6/13 LOC 20,000 20,000 New York Liberty Development Corp. Revenue PUT 0.230% 3/19/14 44,200 44,200 New York Liberty Development Corp. Revenue PUT 0.230% 3/19/14 29,500 29,500 1 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.060% 9/6/13 (13) 3,100 3,100 1 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) TOB VRDO 0.060% 9/6/13 LOC 6,980 6,980 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.050% 9/6/13 LOC 23,090 23,090 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.060% 9/6/13 LOC 24,800 24,800 1 New York Metropolitan Transportation Authority Revenue (Service Contract) TOB VRDO 0.070% 9/6/13 4,495 4,495 New York Metropolitan Transportation Authority Revenue CP 0.100% 9/10/13 LOC 15,625 15,625 1 New York Metropolitan Transportation Authority Revenue TOB VRDO 0.070% 9/6/13 (13) 2,000 2,000 1 New York Metropolitan Transportation Authority Revenue TOB VRDO 0.070% 9/6/13 (13) 7,000 7,000 New York Metropolitan Transportation Authority Revenue VRDO 0.040% 9/6/13 LOC 27,525 27,525 New York State Dormitory Authority Revenue (Blythedale Children's Hospital) VRDO 0.070% 9/6/13 LOC 9,800 9,800 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.080% 9/6/13 LOC 2,270 2,270 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.080% 9/6/13 LOC 3,790 3,790 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.080% 9/6/13 LOC 13,400 13,400 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.080% 9/6/13 LOC 6,130 6,130 New York State Dormitory Authority Revenue (Columbia University) CP 0.100% 9/9/13 12,800 12,800 1 New York State Dormitory Authority Revenue (Columbia University) TOB VRDO 0.060% 9/6/13 9,260 9,260 New York State Dormitory Authority Revenue (Columbia University) VRDO 0.040% 9/6/13 40,150 40,150 New York State Dormitory Authority Revenue (Cornell University) CP 0.140% 10/8/13 6,500 6,500 1 New York State Dormitory Authority Revenue (Cornell University) TOB VRDO 0.180% 2/13/14 12,700 12,700 New York State Dormitory Authority Revenue (Cornell University) VRDO 0.080% 9/6/13 2,675 2,675 New York State Dormitory Authority Revenue (Le Moyne College) VRDO 0.060% 9/6/13 LOC 4,425 4,425 1 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) TOB VRDO 0.070% 9/6/13 7,860 7,860 1 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) TOB VRDO 0.110% 9/6/13 15,785 15,785 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) VRDO 0.050% 9/6/13 LOC 2,035 2,035 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) VRDO 0.050% 9/6/13 LOC 66,315 66,315 New York State Dormitory Authority Revenue (New York Law School) VRDO 0.050% 9/6/13 LOC 8,465 8,465 New York State Dormitory Authority Revenue (New York Public Library) VRDO 0.060% 9/6/13 LOC 12,725 12,725 New York State Dormitory Authority Revenue (New York Public Library) VRDO 0.060% 9/6/13 LOC 9,000 9,000 New York State Dormitory Authority Revenue (Personal Income Tax) 3.500% 3/15/14 1,000 1,018 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/14 9,035 9,268 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB PUT 0.060% 9/6/13 17,325 17,325 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.070% 9/6/13 8,775 8,775 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.060% 9/6/13 15,200 15,200 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.070% 9/6/13 1,900 1,900 New York State Dormitory Authority Revenue (St. John's University) VRDO 0.050% 9/6/13 LOC 28,600 28,600 1 New York State Dormitory Authority Revenue (State University Educational Facilities) TOB VRDO 0.060% 9/6/13 LOC 10,180 10,180 New York State Dormitory Authority Revenue (University of Rochester) VRDO 0.060% 9/6/13 LOC 8,400 8,400 1 New York State Dormitory Authority Revenue (Vassar College) TOB VRDO 0.060% 9/6/13 4,545 4,545 1 New York State Dormitory Authority Revenue (Vassar College) TOB VRDO 0.060% 9/6/13 3,815 3,815 1 New York State Environmental Facilities Corp. Revenue (Personal Income Tax) TOB VRDO 0.070% 9/6/13 3,185 3,185 1 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) TOB VRDO 0.070% 9/6/13 3,645 3,645 New York State GO 5.000% 9/1/13 1,000 1,000 New York State GO 4.000% 12/15/13 6,200 6,267 New York State GO 3.000% 2/1/14 25,000 25,290 New York State GO 5.000% 2/15/14 1,300 1,328 New York State Housing Finance Agency Housing Revenue (10 Liberty Street) VRDO 0.050% 9/6/13 LOC 30,620 30,620 New York State Housing Finance Agency Housing Revenue (125 West 31st Street) VRDO 0.080% 9/6/13 LOC 7,800 7,800 New York State Housing Finance Agency Housing Revenue (20 River Terrace Housing) VRDO 0.080% 9/6/13 LOC 11,000 11,000 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.050% 9/6/13 LOC 4,500 4,500 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.050% 9/6/13 LOC 5,200 5,200 New York State Housing Finance Agency Housing Revenue (Avalon Bowery Place I) VRDO 0.040% 9/6/13 LOC 20,000 20,000 New York State Housing Finance Agency Housing Revenue (Avalon Chrystie Place I) VRDO 0.060% 9/6/13 LOC 7,000 7,000 New York State Housing Finance Agency Housing Revenue (Clinton Park Phase II) VRDO 0.050% 9/6/13 LOC 20,000 20,000 New York State Housing Finance Agency Housing Revenue (East 84th Street) VRDO 0.060% 9/6/13 LOC 20,800 20,800 New York State Housing Finance Agency Housing Revenue (McCarthy Manor Apartments) VRDO 0.060% 9/6/13 LOC 6,800 6,800 New York State Housing Finance Agency Housing Revenue (Saville) VRDO 0.060% 9/6/13 LOC 45,000 45,000 New York State Housing Finance Agency Revenue (8 East 102nd Street) VRDO 0.040% 9/6/13 LOC 20,800 20,800 New York State Housing Finance Agency Revenue (Personal Income Tax) VRDO 0.070% 9/6/13 19,400 19,400 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.070% 9/3/13 10,080 10,080 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.080% 9/3/13 6,200 6,200 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.080% 9/3/13 9,950 9,950 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.080% 9/3/13 15,400 15,400 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.050% 9/6/13 5,000 5,000 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.080% 9/6/13 8,500 8,500 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.080% 9/6/13 12,295 12,295 New York State Power Authority Revenue CP 0.140% 9/4/13 11,130 11,130 New York State Power Authority Revenue CP 0.110% 9/12/13 5,280 5,280 New York State Power Authority Revenue PUT 0.170% 9/3/13 8,835 8,835 New York State Power Authority Revenue PUT 0.170% 9/3/13 22,600 22,600 New York State Thruway Authority Personal Income Tax Revenue 4.000% 3/15/14 1,675 1,709 1 New York State Urban Development Corp. Revenue (Personal Income Tax) TOB VRDO 0.070% 9/6/13 7,500 7,500 1 New York State Urban Development Corp. Revenue (Personal Income Tax) TOB VRDO 0.080% 9/6/13 12,455 12,455 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.060% 9/6/13 LOC 9,700 9,700 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.060% 9/6/13 LOC 24,000 24,000 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.060% 9/6/13 19,070 19,070 North Hempstead NY BAN 0.750% 10/4/13 25,529 25,540 1 Nuveen New York AMT-Free Municipal Income Fund VRDP VRDO 0.130% 9/6/13 LOC 31,000 31,000 1 Nuveen New York AMT-Free Municipal Income Fund VRDP VRDO 0.130% 9/6/13 LOC 21,000 21,000 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Crouse Health Hospital Inc. Project) VRDO 0.080% 9/6/13 LOC 5,415 5,415 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Crouse Health Hospital Inc. Project) VRDO 0.080% 9/6/13 LOC 7,940 7,940 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Syracuse Home Association Project) VRDO 0.080% 9/6/13 LOC 5,830 5,830 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.060% 9/6/13 LOC 5,810 5,810 Oyster Bay - East Norwich NY Central School District TAN 1.500% 6/20/14 5,000 5,049 Port Authority of New York & New Jersey Revenue CP 0.110% 10/17/13 4,610 4,610 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.080% 9/6/13 2,900 2,900 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.110% 9/6/13 6,500 6,500 1 Suffolk County NY GO TOB VRDO 0.070% 9/6/13 3,265 3,265 Suffolk County NY Industrial Development Agency Civic Facility Revenue (St. Anthony's High School) VRDO 0.030% 9/6/13 LOC 9,800 9,800 Three Village NY Central School District TAN 1.250% 6/26/14 26,000 26,223 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Cornell University) VRDO 0.030% 9/6/13 3,340 3,340 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Cornell University) VRDO 0.030% 9/6/13 15,390 15,390 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Ithaca College) VRDO 0.060% 9/6/13 LOC 25,760 25,760 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Ithaca College) VRDO 0.080% 9/6/13 LOC 17,500 17,500 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/13 (Prere.) 2,510 2,534 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/13 (Prere.) 13,000 13,128 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.060% 9/6/13 10,025 10,025 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.060% 9/6/13 9,500 9,500 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.070% 9/6/13 2,660 2,660 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.070% 9/6/13 4,950 4,950 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.050% 9/3/13 LOC 22,435 22,435 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.050% 9/3/13 LOC 5,495 5,495 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.050% 9/3/13 LOC 9,830 9,830 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.060% 9/3/13 LOC 11,430 11,430 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.060% 9/3/13 LOC 10,500 10,500 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.040% 9/6/13 LOC 13,370 13,370 Total Tax-Exempt Municipal Bonds (Cost $2,592,499) Total Investments (101.6%) (Cost $2,592,499) Other Assets and Liabilities-Net (-1.6%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2013, the aggregate value of these securities was $524,155,000, representing 20.5% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of August 31, 2013. New York Tax-Exempt Money Market Fund KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. (15) Build America Mutual Assurance Company. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. New York Tax-Exempt Money Market Fund A. Security Valuation: Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1
